—In a claim to recover damages for personal injuries sustained by the claimant’s decedent, the claimant appeals from a judgment of the Court of Claims (McCabe, J.), dated November 6, 1991, which dismissed the claim.
Ordered that the judgment is affirmed, with costs.
Great weight should be accorded to the trial court’s determinations, particularly when, as here, they rest upon a resolution of issues of credibility and an assessment of the weight of the evidence (see, Amend v Hurley, 293 NY 587; Levy v Kurpil, 168 AD2d 881, 882; Cordts v State of New York, 125 AD2d 746; Arnold v State of New York, 108 AD2d 1021). The testimony of the claimant’s eyewitness was riddled with inconsistencies, and her expert failed to indicate that he considered the force used by the corrections officers in subduing the decedent after he had punched one officer in the face to be excessive (see, Johnson v Glick, 481 F2d 1028, 1033, cert denied sub nom. Employee-Officer John v Johnson, 414 US 1033; Jones v State of New York, 33 NY2d 275). In addition, there was no evidence of any negligence on the part of the defendant.
The claimant’s remaining contention does not require reversal. Sullivan, J. P., Miller, Joy and Friedmann, JJ., concur.